        Case 6:20-cr-00012-BMM Document 26 Filed 01/19/21 Page 1 of 7



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             HELENA DIVISION

 UNITED STATES OF AMERICA,
                                                           CR-20-12-H-BMM
                           Plaintiff,

       vs.                                                        ORDER

 CHASE ZACHERY TAYLOR ESTES,

                           Defendant.




                                INTRODUCTION

      Defendant Chase Zachery Taylor Estes (“Estes”) faces a four-count federal

Indictment for offenses related to Estes’s procurement of two firearms from a

licensed firearm dealer while under an information in state court. (Doc. 1). Counts

I and II of the Indictment allege that Estes knowingly made a false statement

during a firearms transaction, in violation of 18 U.S.C. § 922(a)(6). Id. Estes now

moves to dismiss Counts I and II of the Indictment under Rules 12 and 47 of the

Federal Rules of Criminal Procedure, arguing that the Indictment fails to state an

offense under Rule 7(c). (Doc. 17 at 2). The Government opposes the motion.

(Doc. 19).
        Case 6:20-cr-00012-BMM Document 26 Filed 01/19/21 Page 2 of 7



                            FACTUAL BACKGROUND

      Estes visited Bob Ward & Sons on two different occasions in March 2020,

seeking to purchase two different firearms, a Springfield rifle and a Ruger pistol.

(Doc. 18 at 2). Estes completed the requisite forms to purchase the firearms,

including ATF Form 4473. Question 11.b on ATF Form 4473 asks whether the

putative purchaser of a firearm stands charged “under indictment or information in

any court for a felony, or any other crime for which the judge could imprison you

for more than one year.” Id. at 3. Estes answered this question in the negative,

despite a pending information against Estes in state court. Id. at 2. This state court

information, from the Montana First Judicial District Court, Lewis and Clark

County, Cause No. DC-2016-458, has remained pending against Estes for four

years. Id. This delay gives rise to potential speedy trial issues that lie outside the

scope of the present motion, but nevertheless cause concern. Id. Estes obtained

firearms on both occasions in March 2020. He later received word from federal

authorities, however, that he must return the firearms because the federal

authorities had denied Estes’s application.

      A federal grand jury indicted Estes on October 8, 2020, with offenses related

to Estes’s false statements on ATF Form 4473 and his procurement of the firearms

while under state information. (Doc. 1). Estes moves the Court to dismiss Counts I

and II of the Indictment, arguing that the Indictment fails to state an offense under


                                               2
        Case 6:20-cr-00012-BMM Document 26 Filed 01/19/21 Page 3 of 7



Fed. R. Crim. P. 7(c)(1). (Doc. 18). Estes contends that the Indictment “omits facts

that Mr. Estes’s alleged false and fictitious oral and written statements were not the

reasons why the firearms transfers were denied.” Id. at 3. Put simply, Estes argues

that his false statements on ATF Form 4473 were not “material” to the

transactions, because the firearms dealer did not rely on the statements when

deciding whether to sell the firearms to Estes. Estes asserts that the Government’s

omission of these material facts in the Indictment means that the Indictment fails to

state an offense. The Government counters that the Indictment against Estes serves

its function and fulfills the requirements of Fed. R. Crim. P. 7(c)(1), by tracking

the language of 18 U.S.C. § 922(a)(6) and including all of the elements of the

offense. United States v. Davis, 336 F.3d 920, 922 (9th Cir. 2003).

                              LEGAL STANDARDS

      The Constitution affords those accused of a crime the right “to be informed

of the nature and cause of the accusation” against them. U.S. Const. amend. VI.

The Federal Rules of Criminal Procedure safeguard this right by requiring a

criminal indictment to contain “a plain, concise, and definite written statement of

the essential facts constituting the offense charged.” Fed. R. Crim. P. 7(c)(1). An

indictment proves sufficient where it “tracks the words of the statute charging the

offense, . . . so long as the words unambiguously set forth all elements necessary to




                                              3
          Case 6:20-cr-00012-BMM Document 26 Filed 01/19/21 Page 4 of 7



constitute the offense.” Davis, 336 F.3d at 922 (quoting United States v.

Fitzgerald, 882 F.2d 397, 399 (9th Cir. 1989)).

      A district court remains bound by the four corners of the indictment when

ruling on a pre-trial motion to dismiss. United States v. Boren, 278 F.3d 911, 914

(9th Cir. 2002). On a motion to dismiss an indictment for failure to state an

offense, the court must accept the truth of the allegations in the indictment when

analyzing whether the indictment charges a cognizable offense. Id. “A motion to

dismiss the indictment cannot be used as a device for a summary trial of the

evidence . . . The Court should not consider evidence not appearing on the face of

the indictment.” Id. (quoting United States v. Jensen, 93 F.3d 667, 669 (9th Cir.

1996)).

                                   DISCUSSION

      The sufficiency of the Indictment against Estes turns on whether the

Indictment “unambiguously set forth all the elements” of the offense of making a

false statement during a firearms transaction under 18 U.S.C. § 922(a)(6). The

following elements make up the charged offense: (1) the seller was a licensed

firearms dealer; (2) the defendant made a false statement in connection with

acquiring the firearm from the seller; (3) the defendant knew the statement was

false; and (4) the false statement was material. 18 U.S.C. § 922(a)(6); see also 9th

Cir. Pattern Jury Instr. 8.58 (2010). A false statement proves “material” where it


                                             4
        Case 6:20-cr-00012-BMM Document 26 Filed 01/19/21 Page 5 of 7



has a natural tendency to influence, or the capability of influencing, the seller into

believing that it could lawfully sell the firearm to the defendant. 18 U.S.C. §

922(a)(6); see also 9th Cir. Pattern Jury Instr. 8.58 (2010). The Court determines

that the Indictment against Estes sufficiently states a claim to satisfy the

requirements of Fed. R. Crim. P. 7(c)(1). For the following reasons, the Court

declines to dismiss Counts I and II of the Indictment.

      Estes essentially asks this Court to make a factual determination as to

whether Bob Ward & Sons relied on Estes’s false answer to Question 11.b. (Doc.

18 at 5–6). This District previously addressed a similar question in United States v.

Meech, Order Denying Motion to Dismiss, at 7–8 (D. Mont. Sept. 14, 2020) (No.

CR–20–13–BU–DLC) (hereinafter, Meech). Meech concluded that the Ninth

Circuit had “decidedly put this [factual] determination out of district court judges’

hands” by issuance of United States v. Moore, 109 F.3d 1456 (9th Cir. 1997).

      The Court must reserve for the jury the question of whether Estes’s

answering of Question 11.b in the negative was material to Bob Ward & Sons’ sale

of the firearms. See Meech, at 7–8; Moore, 109 F.3d 1464. In ruling on Estes’s

Motion to Dismiss the Indictment (Doc. 17) under Fed. R. Crim. P. 12, the Court

remains bound by the four corners of the Indictment and must accept the truth of

the Indictment’s allegations. Boren, 278 F.3d at 914.




                                              5
        Case 6:20-cr-00012-BMM Document 26 Filed 01/19/21 Page 6 of 7



      The Indictment against Estes properly states an offense by tracking the

language of the statute and unambiguously setting forth all elements necessary to

constitute an offense under 18 U.S.C. § 922(a)(6). Davis, 336 F.3d at 922. Counts I

and II of the Indictment against Estes read identically except for the dates and

types of firearms that Estes sought on two separate occasions in March 2020.

Counts I and II track the language of 18 U.S.C. § 922(a)(6), by providing the

following: (1) that Bob Ward & Sons operates as a licensed firearms dealer; (2)

that Estes gave to Bob Ward & Sons a “false and fictitious oral and written

statement” in connection with Estes’s acquisition of a firearm by falsely indicating

on ATF Form 4473 Question 11.b that he was “not under indictment or

information in any court for a felony, or any crime, for which the judge could

imprison him for more than one year”; (3) that Estes knowingly made the false

statement; and (4) that the false statement was a “fact material to the lawfulness of

his acquisition of the [firearm].” (Doc. 1 at 1–2).

      The Court declines Estes’s invitation to invade the jury’s province and

conduct a summary trial without an evidentiary record. A jury must decide the

materiality of Estes’s response to Question 11.b. Given that an “indictment either

states an offense or it doesn’t,” Boren, 278 F.3d at 914, the Court determines that

Counts I and II of the Indictment sufficiently states an offense under 18 U.S.C. §

922(a)(6).

                                              6
       Case 6:20-cr-00012-BMM Document 26 Filed 01/19/21 Page 7 of 7



                                   ORDER

     Accordingly, IT IS ORDERED that Estes’s Motion to Dismiss the

Indictment (Doc. 17) is DENIED.

     Dated this 19th day of January, 2021.




                                             7
